Citation Nr: 1414985	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1982 and from August 1986 to July 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a July 2013 Travel Board hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.  

At his July 2013 Travel Board hearing, the Veteran testified that he had been afforded a VA examination of his bilateral hearing loss two weeks prior to the hearing.  Unfortunately, the Board is unable to find a record of this examination in the Veteran's physical or virtual claims folder.  The most recent VA treatment records associated with the Veteran's claims folder are from December 2012.  Accordingly, a remand is required to associate the Veteran's July 2013 VA audiological examination with his claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA treatment records after December 2012, including his July 2013 VA audiological examination, with his claims folder.

2. When the development requested has been completed, and if the July 2013 VA audiology examination is inadequate for rating purposes, or unavailable, ensure that the Veteran is afforded a current VA audiology examination to determine the severity of his bilateral hearing loss. The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  38 C.F.R. § 4.85(a) (2013). The examiner must provide a full description of all functional deficits caused by service-connected hearing loss.

3. Once the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

